DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 12/28/2020 has been considered by the Examiner. Currently claims 1-5, 11, and 14-23 are pending, claims 1, 4, 5, 11, 14, 16, 19, 21, and 23 have been amended, and claims 6-10, 12-13 and 24-27 are canceled. Applicant’s amendments to the Specification have obviated the previously filed specification objections. Likewise, Applicants amendments to claims 1, 4, 5, 11, 16, 18, 19, 21, and 23 have obviated the previously field claim objections. A complete action on the merits of claims 1-5, 11, and 14-23 follows below. 
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14 amend “the on front side” to recite –the woman on the front side--. 
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 14, and 19 recite “a heating module for heating a woman…wherein the heating module comprises an iron-chromium alloy heat pipe functioning as a heating element.”
While page 12 of the Specification filed on 7/06/2020 provides support for the claimed limitation: “The heating module 1010 adopts an iron-chromium-aluminum alloy heat pipe 1011 to act as a heating element. The iron-chromium –aluminum alloy heat pipe is 1011 is arranged in a flexible bag container 1012 filled with liquid essential oil and a massage stone” and page 14 discloses “a manual heating switch,” it is unclear 
At the time of filing, the state of the art was such that heat pipes are well-known heat transfer or heat conductive devices. Unlike heat exchangers, heat pipes do not actively provide for heating or controllably modify temperature based on a heating command from a controller. 
Faghri (5,269,369) provides for different temperature regulation systems: Fig.1 teaches a garment with heat pipes that provide heat transfer to one or more separate portions of the body (Col. 7 lines 42-50); Fig. 2B teaches a garment with heat pipes and a heat exchanger element 44e / electrical resistance heaters of heat exchanger 42e includes means for controlling temperature (Col. 8 lines 50-55). The heat exchanger element 44e is connected to a source of electrical power. Heating element 44e accommodates the heat pipes and because of the very high thermal conductivity of heat pipes they are nearly isothermal in operation and their temperature can be controlled with substantial accuracy (Col. 9 lines 7-11). 
Boyden (2012/0289757) discusses that heat pipes in the art provide for heat transfer:  
[0106] A heat pipe is a heat transfer system that combines thermal conductivity and phase transition to efficiently transfer heat between two interfaces.  At the hot interface within a heat pipe, a liquid under vacuum in contact with a thermally conductive solid surface turns into a vapor by absorbing the latent heat of vaporization.  The vapor flows through the system because of low pressure associated with the system and condenses back into a liquid at the cold interface, releasing the latent heat.
Deem (2010/0049178) also discusses heat pipes in the art are used for heat transfer:
[0222] In another embodiment, a heat pipe can be incorporated into the energy delivery element to absorb and expel excess energy from the treatment area. 
Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-5, 11, and 14-23. The recitation precludes further examination on the merits.
Claims 2-5, 11, 14-18 are rejected due to their dependency on claim 1. 
Claims 20-23 are rejected due to their dependency on claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “further comprising an insulating bag filled with essential oil, and a heat generation source of the heating module is provided in the essential oil.” It is unclear if the limitations are one of or other than a flexible bag container filled with liquid essential oil and the heating element as required in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. 2011/0276106) in view of Capri (JP 2002/542846), Perez (2017/0128722), Thomas (2007/0073255),  Peashock (2015/0297909), Faghri (5,269,369), and in further view of Boyden (2012/0289757).
Regarding claim 1, Chen teaches a physiological adjustment system ([Abstract] menstruation pain relive device to ease off the dysmenorrheal occurred to females during menstrual periods), comprising: a heating module for heating a human body based on a received heating command ([0018] electrothermal sheet connected 2 to a lead wire 2 and power supply 3 which includes [0019] a temperature control switch and a time switch 32).
While Chen provides for a physiological state (menstruation), it does not teach a detection module for detecting a physiological state to obtain physiological state information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a detection module for detecting a physiological state and obtain physiological state information to signal the onset of the physiological state or predict the onset of the physiological state or menstruation.    
Chen does not teach a control module for sending the heating command to the heating module wherein the heating command comprises a first heating command generated based on the physiological state.
However, Perez teaches a device within the same field of invention ([Abstract] a wearable device for treating dysmenorrhea in a patient…[0369] electrical stimulation for stimulating the dermatome(s) for managing pain associated with menstruation) comprising a detection module and a control module for sending a command based on the physiological state information ([0180] the microprocessor 112 is in electronic communication with one or more sensors 135 to generate data representative of various physiological parameters… [0248] the physiological sensors monitor, acquire, record, and/or transmit physiological data to the companion device, wherein the companion device is adapted to create and modify stimulation parameters based on the monitored physiological data.) Perez further provides [0392] signals related to the onset of menstruation can be recorded and used to trigger therapy. 

Chen does not teach wherein the detection module comprises an electronic ovulation test strip sensor , and the electronic ovulation test strip sensor is configured for detecting a peak level of luteinizing hormone in residual urine to obtain state information regarding and ovulation period of a woman. 
However, Capri provides for hormone sensors and a blood test strip sensor [0001] which is provided in an undergarment for measuring menstruation and other important points in the cycle [0066] for example ovulation and the timing of pregnancy which depends on the assay for luteinizing hormone which shows a sharp peak at ovulation. Capri is interested in ovulation diagnosis and can perform such diagnosis by measuring follicle stimulating hormone and luteinizing hormone. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an ovulation test strip sensor in Chen that is capable of detecting peak level of luteinizing hormone since a sharp peak of luteinizing hormone is indicative of ovulation and such information assists in the timing of pregnancy and knowing when menstruation occurs. 
While Chen provides for a heat generation source of the heating module (heater 2), the combination does not teach a flexible bag container filled with essential oil, the heating module is provided in the essential oil. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bag with essential oil for the purpose of providing for suitable fragrance [0071]. Furthermore, it would have been obvious to include the heater in the bag in the under wear to simultaneously provide for pain relief and a suitable fragrance to the user. 
Chen does not teach a massage stone arranged in the flexible bag container filled with liquid essential oil. 
However, Peashock teaches heat exchange surfaces include substances similar to rice, beans, and/or rock pebbles that can hold heat [0027]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rock pebbles or a massage stone in the flexible bag container filled with liquid essential oils and the heating module since Peashock provides the rock can hold heat. 
Chen does not teach wherein the heating module comprises an iron-chromium-aluminum alloy heat pipe functioning as a heating element. 
However, Faghri teaches in the embodiment in Fig. 2B heat pipes attached to a garment as well as a heat exchanger for temperature control (Col. 8 lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a heat pipe in the flexible bag container since Faghri provides heat pipes provide very high thermal conductivity 
Chen in view of the references does not teach the heat pipe is an iron-chromium aluminum alloy heat pipe. 
However, Boyden teaches a heat pipe can be made of material with high thermal conductivity such as for example copper, aluminum, or titanium [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the material of the heat pipe such that it includes aluminum since aluminum is a material with high thermal conductivity. Furthermore , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed alloy since since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416). 
Regarding claim 2, the combination teaches the limitations of claim 1 as previously rejected above.  Capri teaches wherein the physiological state information comprises first physiological state information (menstrual cycle). The combination provides generating the first heating command based on the first physiological state information (Chen provides heat during the menstrual cycle, Capri detects blood indicative of the menstrual cycle, and Perez provides receiving signals from sensors detecting a physiological state and modifying stimulation parameters based on the physiological state to mitigate pain related to menstruation).

Regarding claim 4, the combination teaches the limitations of claim 3 as previously rejected above. Capri teaches wherein the physiological state information comprises a second physiological state information different from the first physiological state information ([0001] hormone sensors and [0064] the method is predictive of ovulation and pregnancy via [0066] follicle stimulating hormones and the luteinizing hormone). 
It is the position of the Examiner that the combination of references teaches the first heating command is generated based on the second physiological state information, and the control module is further configured for generating a physiological result based on the second physiological state information since Perez provides a patient can experience pain during both menstruation and ovulation cycles [0156] and stimulation sessions may also be active during the days of ovulation and may begin just prior to the onset of ovulation. Therapy prior to or at the onset of menses may be 
Regarding claim 5, the combination teaches the limitations of claim 4 as previously rejected above. Capri teaches wherein the second physiological state information comprises state information regarding the ovulation period of the woman ([0064][0066] peaking in follicle stimulating hormones and the luteinizing hormone are indicative of ovulation), and the control module is further configured for generating the first heating command based on the state information regarding the ovulation period of the woman (see claim rejection 4).
Regarding claim 11, the combination teaches the limitations of claim 6 as previously rejected above. Perez teaches a flexible display ([0239] graphical user interface which may be displayed through companion device) capable of displaying at least one kind of information from an information group consisting of information regarding a mood sign indicating physiological state of the woman (Figs 8 and 11 user indicating major pain, minor pain, and no pain while also indicating pain score level [0393] diary record of pain and well-being). 
Regarding claim 14, the combination teaches the limitations of claim 1 as previously rejected above. Chen teaches an intelligent underpants comprising the physiological adjustment system wherein the heating module is arranged at a position corresponding to a lower abdomen of the woman on a front side of the underpants (Fig. 2).

Regarding claim 16, the combination teaches the limitations of claim 14 as previously rejected above. Capri teaches a blood sensor for detecting blood to obtain state information regarding a menstrual period of the woman ([0087]-[0089] blood sensor or blood indicator…detection of blood to predict menstruation).
Regarding claim 17, the combination teaches the limitations of claim 14 as previously rejected above. Capri teaches electronic ovulation test strip sensor is provided in a crotch portion of the intelligent under pants ([0001] blood, pH, hormone sensors or combination thereof in sanitary napkins or panty liners). Paragraph [0023] also discusses the same and paragraph [0066] specifically discusses measuring other important points in the cycle for example ovulation and the timing of pregnancy which depends on the assay for luteinizing hormone which shows a sharp peak at ovulation.
Regarding claim 18, the combination teaches the limitations of claim 14 as previously rejected above. The combination provides for a temperature sensor for measuring an abdomen temperature of the wearer (Perez provides one or more sensor 135 generate data representative of various physiological parameters such as skin temperature [0181]). 
Regarding claim 19, Chen teaches a physiological adjustment method ([Abstract] menstruation pain relive device to ease off the dysmenorrheal occurred to females during menstrual periods), comprising steps of: generating a heating command; and 
While Chen provides for a physiological state (menstruation), Chen does not teach detecting, by a detection module, a physiological state to obtain physiological state information. 
However, Capri teaches a physiological detector ([0087]-[0089] blood sensor or blood indicator or pH sensor) for detecting a physiological state to obtain physiological state information (the detection of blood to allow menstrual prediction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for detecting, by a detection module, a physiological state and obtaining physiological state information to signal the onset of the physiological state or predict the onset of the physiological state or menstruation.    
Chen does not teach wherein the heating command comprises a first heating command generated based on the physiological state information.
However, Perez teaches a device within the same field of invention ([Abstract] a wearable device for treating dysmenorrhea in a patient…[0369] electrical stimulation for stimulating the dermatome(s) for managing pain associated with menstruation) comprising a detection module and generating a command based on the physiological state information ([0180] the microprocessor 112 is in electronic communication with one or more sensors 135 to generate data representative of various physiological parameters… [0248] the physiological sensors monitor, acquire, record, and/or transmit to create and modify stimulation parameters based on the monitored physiological data.) Perez further provides [0392] signals related to the onset of menstruation can be recorded and used to trigger therapy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have modified the system in Chen to provide for a command that is based on the physiological state information or generate the heating command of Chen that would be based on detected of menstruation adjust the therapy to the patient accordingly for the purposes of triggering appropriate therapy to relieve pain related to dysmenorrhea.
Chen does not teach wherein the detection module comprises an electronic ovulation test strip sensor , and the electronic ovulation test strip sensor is configured for detecting a peak level of luteinizing hormone in residual urine to obtain state information regarding and ovulation period of a woman. 
However, Capri provides for hormone sensors and a blood test strip sensor [0001] which is provided in an undergarment for measuring menstruation and other important points in the cycle [0066] for example ovulation and the timing of pregnancy which depends on the assay for luteinizing hormone which shows a sharp peak at ovulation. Capri is interested in ovulation diagnosis and can perform such diagnosis by measuring follicle stimulating hormone and luteinizing hormone. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an ovulation test strip sensor in Chen that is capable of detecting peak level of luteinizing hormone since a sharp 
While Chen provides for a heat generation source of the heating module (heater 2), the combination does not teach a flexible bag container filled with essential oil, the heating module is provided in the essential oil. 
However, Thomas provides for a bag with essential oil (Fig. 2) configured to be applied to the crotch of the user’s underwear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bag with essential oil for the purpose of providing for suitable fragrance [0071]. Furthermore, it would have been obvious to include the heater in the bag in the under wear to simultaneously provide for pain relief and a suitable fragrance to the user. 
Chen does not teach a massage stone arranged in the flexible bag container filled with liquid essential oil. 
However, Peashock teaches heat exchange surfaces include substances similar to rice, beans, and/or rock pebbles that can hold heat [0027]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rock pebbles or a massage stone in the flexible bag container filled with liquid essential oils and the heating module since Peashock provides the rock can hold heat. 
Chen does not teach wherein the heating module comprises an iron-chromium-aluminum alloy heat pipe functioning as a heating element. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a heat pipe in the flexible bag container since Faghri provides heat pipes provide very high thermal conductivity and provides for isothermal heat transfer. The advantage would be that the flexible bag containing the heat pipe would transfer heat uniformly to the body. 
Chen in view of the references does not teach the heat pipe is an iron-chromium aluminum alloy heat pipe. 
However, Boyden teaches a heat pipe can be made of material with high thermal conductivity such as for example copper, aluminum, or titanium [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the material of the heat pipe such that it includes aluminum since aluminum is a material with high thermal conductivity. Furthermore , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed alloy since since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416). 
Method claim 20 recites the same structural features in claim 2 as previously rejected above. 
Method claim 21 recites the same structural features in claim 3 as previously rejected above. 

Method claim 23 recites the same structural features in claim 5 as previously rejected above. 
Response to Arguments
Applicant’s remarks in the response filed on 12/28/2020 has been considered by the Examiner. Upon further consideration of the claims and in further view of Applicant’s new amendments a new grounds of rejection is set forth over Chen (Pub. No. 2011/0276106) in view of Capri (JP 2002/542846), Perez (2017/0128722), Thomas (2007/0073255), Peashock (2015/0297909), Faghri (5,269,369), and in further view of Boyden (2012/0289757) for claims 1, 14, and 19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding (CN204723098U) - provides for an underwear for detecting female ovulatory period. The underwear includes a Bluetooth sensor, temperature sensor, and body fluid sensor. The device is capable of detecting the onset of ovulation in real time and transfer data to corresponding equipment. 
Ding (CN204723036U) provides a device for detecting female ovulation period comprising a fixed strip that is flexible and fixed on an underwear; the fixed strip is provided with signal reception dispensing, temperature sensor and body fluid sensor; the signal reception dispensing carries out data transmission by wireless or wired mode and detects ovulation in real time. 
Kaida (JP2005037278A) provides for a health management system for distinguishing menstrual period bleeding, ovulation period bleeding, or unusual bleeding caused by a disease when blood is detected in urination. The hormone detection unit 104 uses estrogen (follicular hormone), progesterone (lutein hormone), FSH (follicle stimulating hormone), and LH (luteinizing hormone) that are closely related to the menstrual cycle of women from the urine collected by the urine collection unit 102.  
 DeLaat (2018/0279941) teaches a device comprising sensor 5 which could be configured for measuring oestradiol and/or LH (in the cervical mucus or transudate of the vaginal mucosa) for prediction of the pending ovulation and discontinuation of the drug [0033]. 
Cui (CN204337118) provides for therapeutic equipment on a sterilization layer at an upper abdomen so that the medicine in the medicine package is heated. When the heating layer 4 of the dysmenorrhea treatment device is energized and heated, the medicine pocket 7 can be heated together which promotes the absorption of the medicine and can achieve better treatment effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794